Exhibit 10.4

EXECUTION VERSION

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 21, 2018, between:

SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),

the Lenders party hereto,

the Co-Collateral Agents, and

BANK OF AMERICA, N.A., as Administrative Agent (the “Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders party thereto, the Co-Collateral
Agents party thereto, and the Agent, among others, are party to that certain
Third Amended and Restated Credit Agreement, dated as of July 21, 2015, as
amended pursuant to that certain First Amendment to Third Amended and Restated
Credit Agreement, dated as of April 8, 2016, that certain Second Amendment to
Third Amended and Restated Credit Agreement, dated as of February 10, 2017, that
certain Third Amendment to Third Amended and Restated Credit Agreement, dated as
of December 12, 2017, and that certain Fourth Amendment to Third Amended and
Restated Credit Agreement, dated as of February 7, 2018 (the “Existing Credit
Agreement”; the Existing Credit Agreement as amended hereby, the “Amended Credit
Agreement”);

WHEREAS, Holdings, the Borrowers, the Lenders party hereto, the Co-Collateral
Agents and the Agent have agreed to amend the Existing Credit Agreement on the
terms and subject to the conditions set forth below.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms. All capitalized terms not otherwise defined herein
shall have the same meaning as in the Existing Credit Agreement.

 

2. Representations and Warranties.

 

  a. Each Borrower hereby represents and warrants that:

 

  i. no Default or Event of Default exists under the Existing Credit Agreement
or under any other Loan Document as of the date hereof; and



--------------------------------------------------------------------------------

  ii. all representations and warranties contained in the Amended Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, except to the extent that (A) such
representations or warranties are qualified by a materiality standard, in which
case they are true and correct in all respects, and (B) such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

 

  b. Each of Holdings and each Borrower hereby represents and warrants that:

 

  i. such Loan Party (A) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and (B) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect;

 

  ii. the execution and delivery by such Loan Party of this Amendment and the
performance by such Loan Party of its obligations under this Amendment and the
Amended Credit Agreement, and the consummation of the transactions contemplated
by this Amendment and the Amended Credit Agreement, are within such Loan Party’s
powers, have been duly authorized by all necessary organizational action, and do
not contravene (A) the charter or by-laws or other organizational or governing
documents of such Loan Party or (B) law or any contractual restriction binding
on or affecting such Loan Party, except, for purposes of this clause (B), to the
extent such contravention would not reasonably be expected to have a Material
Adverse Effect;

 

  iii. no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such Loan
Party of this Amendment or the Amended Credit Agreement that has not already
been obtained if the failure to obtain such authorization, approval or other
action could reasonably be expected to result in a Material Adverse Effect; and

 

  iv. this Amendment has been duly executed and delivered by such Loan Party.
This Amendment and the Amended Credit Agreement constitute, and will constitute
upon execution of this Amendment, the legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its
respective terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

-2-



--------------------------------------------------------------------------------

3. Release by Borrowers. Each Borrower hereby acknowledges and agrees that it
has no actual knowledge of any defenses or claims against any Lender, any
Issuing Lender, the Agent, the Co-Collateral Agents, any of their Affiliates, or
any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, or assigns with respect to the
Obligations, and that if such Borrower now has, or ever did have, any defenses
or claims with respect to the Obligations against any Lender, any Issuing
Lender, the Agent, the Co-Collateral Agents or any of their respective officers,
directors, employees, attorneys, representatives, predecessors, successors, or
assigns, whether known or unknown, at law or in equity, from the beginning of
the world through this date and through the time of effectiveness of this
Amendment, all of them are hereby expressly WAIVED, and each Borrower hereby
RELEASES each Lender, each Issuing Lender, the Agent, the Co-Collateral Agents
and their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

 

4. Amendments to Existing Credit Agreement. Each of the parties hereto agrees
that, effective as of the Amendment Effective Date (as defined below), the
Existing Credit Agreement shall be amended as follows:

 

  a. The definition of “Bank Products” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended to add the following sentence to the end
thereof:

“From and after the 2018 FILO Effective Date, no Swap Contract, leasing facility
or other extension of credit shall be deemed to be a Bank Product unless such
Swap Contract, leasing facility or other extension of credit meets the
requirements set forth above and (i) such Swap Contract, leasing facility or
other extension of credit is listed on a schedule to be included in the
amendment effecting the 2018 FILO Facility, (ii) such Swap Contract, leasing
facility or other extension of credit is thereafter added to such schedule by
the Borrowers (which addition may be made by the Borrowers by notice to the
Agent in writing, at any time when no Event of Default has occurred and is
continuing), (iii) such Bank Product is the 2016 Letter of Credit Facility or
(iv) such Swap Contract, leasing facility or other extension of credit is
provided by the Agent or its Affiliates.”

 

  b. The definition of “Cash Dominion Event” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended to add the following proviso to the
end of the second sentence thereof:

“; provided further that, notwithstanding the foregoing, a Cash Dominion Event
shall be deemed to have occurred and be continuing during the period from the
2018 FILO Effective Date until the last day of the fiscal year of the Borrowers
ending on February 2, 2019.”

 

-3-



--------------------------------------------------------------------------------

  c. The definition of “Cash Management Services” set forth in Section 1.01 of
the Existing Credit Agreement is hereby amended to add the following sentence to
the end thereof:

“From and after the 2018 FILO Effective Date, no ACH transaction, cash
management service, foreign exchange facility, credit card processing service,
credit or debit fund, purchase card, or other service or facility shall be
deemed to be a Cash Management Service unless such ACH transaction, cash
management service, foreign exchange facility, credit card processing service,
credit or debit fund, purchase card, or other service or facility meets the
requirements set forth above and (i) such ACH transaction, cash management
service, foreign exchange facility, credit card processing service, credit or
debit fund, purchase card, or other service or facility is listed on a schedule
to be included in the amendment effecting the 2018 FILO Facility, (ii) such ACH
transaction, cash management service, foreign exchange facility, credit card
processing service, credit or debit fund, purchase card, or other service or
facility is thereafter added to such schedule by the Borrowers (which addition
may be made by the Borrowers by notice to the Agent in writing, at any time when
no Event of Default has occurred and is continuing) or (iii) such ACH
transaction, cash management service, foreign exchange facility, credit card
processing service, credit or debit fund, purchase card, or other service or
facility is provided by the Agent or its Affiliates.”

 

  d. The definition of “Permitted Holder Lender” set forth in Section 1.01 of
the Existing Credit Agreement is hereby amended by deleting the figure “35%”
appearing in the first proviso thereto and inserting the figure “20%” in lieu
thereof.

 

  e. The second proviso to the definition of “Permitted Holder Lender” set forth
in Section 1.01 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

“provided, further that, no Permitted Holder or Significant Holder shall at any
time hold any portion of any FILO Facility (except as otherwise provided in
Section 2.20(c));”.

 

  f. The definition of “Permitted Holder Lender” set forth in Section 1.01 of
the Existing Credit Agreement is hereby further amended to add the following
sentence to the end thereof:

“For purposes of this definition, plural references to “Agents” contained in
clauses (c) through (f) shall have the meaning set forth in Section 8.03, and
references to “such Agent” or “any Agent” shall have corresponding meanings, as
the context shall require.”

 

-4-



--------------------------------------------------------------------------------

  g. Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

  i. “2016 Letter of Credit Facility” means the Letter of Credit and
Reimbursement Agreement, dated as of December 28, 2016, among Holdings, the
Borrowers, Citibank, N.A., as administrative agent and issuing bank, and the
other parties thereto, as amended, amended and restated or otherwise modified
from time to time, or any extension or renewal thereof.

 

  ii. “2018 FILO Effective Date” means the date of funding of the 2018 FILO
Facility.

 

  iii. “2018 FILO Facility” means a FILO Facility on the terms and conditions
set forth in Annex A to the Fifth Amendment, as such terms and conditions may be
revised with the consent of the Agent and the Co-Collateral Agents, subject to
the limitations on FILO Facilities set forth in Section 2.20.

 

  iv. “Fifth Amendment” means that certain Fifth Amendment to Third Amended and
Restated Credit Agreement, dated as of March 21, 2018, among Holdings, the
Borrowers, the Lenders party thereto, the Co-Collateral Agents and the Agent.

 

  v. “Fifth Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Fifth Amendment to Third Amended and Restated Credit Agreement,
dated as of March 21, 2018, among Holdings, the Borrowers, the Lenders party
thereto, the Co-Collateral Agents and the Agent.

 

  h. Section 2.20(c) of the Existing Credit Agreement is hereby amended by
amending and restating the second proviso thereto as follows:

“provided, further that, at no time shall any Permitted Holder and/or
Significant Holder hold any portion of any FILO Facility hereunder, except that
Permitted Holders and/or Significant Holders may hold all or any portion of the
2018 FILO Facility.”

 

  i. Section 6.02 of the Existing Credit Agreement is hereby amended by adding
the following clauses (n) and (o) to the end thereof:

“(n) Availability. Permit Capped Excess Availability at any time to be less than
the greater of (x) 10% of the difference between (i) the Line Cap minus (ii) the
sum of (a) the outstanding principal amount of the Term Loan and (b) the
outstanding principal amount of the 2016 Term Loan, and (y) $150,000,000.

 

-5-



--------------------------------------------------------------------------------

(o) Net Recovery Value. Permit (without duplication) total Obligations
outstanding at any time to exceed 100% of the sum of (i) aggregate outstanding
Eligible Credit Card Accounts Receivable at such time plus (ii) aggregate
Eligible Pharmacy Receivables at such time plus (iii) aggregate Net Orderly
Liquidation Value at such time.”

 

5. Authorization. The Lenders hereby authorize the Agent and the Co-Collateral
Agents to execute and deliver any agreement among lenders and/or other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Agent and the Borrowers, to effect the provisions of Section 2.20, with the
consent of the FILO Lenders, the Co-Collateral Agents and the Borrowers (such
consents not to be unreasonably withheld), but without the need for further
consents from the Lenders.

 

6. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as reasonably determined by the Agent:

 

  a. This Amendment shall have been duly executed and delivered by Holdings, the
Borrowers, Lenders constituting the Required Lenders, each Co-Collateral Agent,
and the Agent, and the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.

 

  b. Each of the conditions precedent set forth in Section 4.02 of the Amended
Credit Agreement shall have been satisfied.

 

  c. All action on the part of Holdings and the Borrowers necessary for the
valid execution, delivery and performance by the Borrowers of this Amendment
shall have been duly taken.

 

  d. Since January 30, 2017, there shall not have been any event or effect that
has had or would be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect, as limited to clause (c) of the definition
of “Material Adverse Effect” in the Existing Credit Agreement.

 

  e. After giving effect to this Amendment and the transactions contemplated
hereunder, no Default or Event of Default shall have occurred and be continuing
under the Amended Credit Agreement.

 

  f. The Borrowers shall have paid all fees, expenses and other amounts due and
owing to the Agent, the Co-Collateral Agents and the Lenders that have executed
this Amendment.

 

  g. To the extent requested by a Lender, the Agent shall have received all
documentation and other information with respect to the Loan Parties required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

 

-6-



--------------------------------------------------------------------------------

  h. Each Loan Party shall have duly executed and delivered to the Agent a
reaffirmation (in form and substance satisfactory to the Agent) of its
obligations (including guarantees) and liens under the Loan Documents.

 

  i. The 2018 FILO Facility (as defined in the Amended Credit Agreement) shall
have been funded on or before April 15, 2018.

 

7. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, the Lenders and their respective
successors and assigns.

 

8. Expenses. The Borrowers shall reimburse the Agent and the Co-Collateral
Agents for all reasonable and documented out-of-pocket expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees.

 

9. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

11. FATCA. For purposes of determining withholding taxes imposed under FATCA,
the Loan Parties, the Agent and the Co-Collateral Agents shall treat (and the
Lenders hereby authorize the Agent and the Co-Collateral Agents to treat) the
Amended Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

12.

Effect of Amendment. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Agents or the Lenders under the Existing Credit
Agreement, nor constitute a waiver of any provision of the Existing Credit
Agreement. Except as provided herein and in the Amended Credit Agreement, all of
the terms and conditions of the Existing Credit Agreement (including the
Exhibits thereto) and the other Loan Documents shall remain in full force and
effect, and each Borrower hereby reaffirms its obligations (including
obligations under any guarantee) and liens granted thereunder. This Amendment is
not intended by the parties to be, and shall not be construed to be, a novation
of the Existing Credit Agreement or an accord and satisfaction in regard
thereto.

 

-7-



--------------------------------------------------------------------------------

Wherever possible, each provision of this Amendment shall be interpreted in such
manner as to be valid under applicable Requirements of Law. If any provision is
found to be invalid under applicable Requirements of Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Amendment shall remain in full force and effect. This Amendment shall
constitute a Loan Document for all purposes of the Amended Credit Agreement.

[remainder of page intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

HOLDINGS:

SEARS HOLDINGS CORPORATION By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Chief Financial Officer

 

BORROWERS:

SEARS ROEBUCK ACCEPTANCE CORP. By:  

/s/ Robert A. Riecker

Name:  

Robert A. Riecker

Title:  

Vice President, Finance

 

KMART CORPORATION By:  

/s/ Robert A. Riecker

Name:  

Robert A. Riecker

Title:  

Chief Financial Officer

[Signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, a Co-Collateral Agent and as a Lender By:   /s/
Brian Lindblom   Name: Brian Lindblom   Title: Director

[Signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Collateral Agent and as a Lender
By:   /s/ Joseph Burt   Name: Joseph Burt   Title: Director

[Signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as a Revolving Lender By:   /s/ Michael Byrne   Name: Michael Byrne   Title:
Assistant Vice President

[Signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Citibank N.A.,

as a Revolving Lender

By:   /s/ David L. Smith   Name: David L. Smith   Title: Vice President and
Director

[Signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Citizens Business Capital, a division of Asset Finance, Inc.,
as a Revolving Lender By:   /s/ Christine Scott   Name: Christine Scott   Title:
SVP

[Signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank,

as a Revolving Lender

By:   /s/ Gene Wilson   Name: Gene Wilson   Title: Senior Vice President

[Signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Annex A

2018 FILO Facility

Summary of Terms and Conditions

[See Attached]



--------------------------------------------------------------------------------

Summary of Indicative Terms and Conditions

The terms and conditions summarized in this term sheet are provided for
discussion purposes only and do not constitute an offer, agreement, or
commitment to extend financing. The terms and conditions contained herein are
subject to the satisfactory completion of due diligence, internal credit
approvals, satisfactory review and execution of documentation, and other
conditions.

 

Borrower:    Sears Roebuck Acceptance Corp. (“Sears” or the “Company”), amongst
other Borrowers on ABL Revolver Guarantor:    Same as ABL Revolver Facilities:
   Up to a $125 million FILO Term Loan (the “FILO TL”) Agent:    [ESL affiliate
(“FILO Agent”)] Lenders:    [ESL affiliate (“ESL”)] Use of Proceeds:   
Repayment of outstanding advances under ABL Revolver (without commitment
reduction) Term:    Coterminous with the ABL Revolver (July 20, 2020) Pricing:
   LIBOR + 8.5% (LIBOR floor of 1.5%) Collateral:    Shared first lien on ABL
Collateral with a right on repayment ranking behind (i) ABL Revolver and ABL
Term Loans and (ii) all bank products and cash management obligations other than
the ESL L/C facility (all such bank products and cash management obligations
other than the ESL L/C Facility, “Specified Obligations”); provided, that the
FILO TL will rank ahead of the existing ESL L/C facility [such waterfall to be
reflected in amended guarantee and collateral agreement waterfall satisfactory
to ESL] Borrowing Base*:    The sum of:       (a) 10% of the Net Orderly
Liquidation Value (“NOLV”) of eligible inventory; less       (b) Reserves
against Specified Obligations, as set forth below.    (c)    At any time the
FILO TL principal balance is greater than the FILO TL Borrowing Base, the amount
of such difference will be reserved for in the ABL Revolver borrowing base.   
(d)    A reserve equal to 50% of the amount of the existing Bank of America cash
management services (e.g., ACH exposure and purchase cards, credit cards, debit
cards, and other card services, presently aggregating $112.5 million) will be
included in the FILO Term Loan Borrowing Base. If the bank products and cash
management commitments (excluding the existing ESL L/C Facility) are reduced
below $112.5 million, the reserve would be reduced accordingly at the same 50%
rate.    (e)    The amount of all other bank products and cash management
obligations (if any) (excluding for these purposes the Citi-ESL L/C facility),
shall be reserved on a dollar-for-dollar basis.       Bank products and cash
management services outstanding (other than the Citi-ESL L/C facility and bank
products and cash management with Bank of America) will be scheduled as of the
funding date of the FILO TL, with updates to such schedule to be provided by the
Borrower thereafter.

 

1



--------------------------------------------------------------------------------

   (f)    New negative covenant (the “Total Coverage Covenant”) shall be
established to ensure that at no time shall aggregate secured obligations
(including, without limitation, Revolver Advances, Term Loans, 2016 Term Loans,
FILO Loans, Bank Products (including amounts outstanding under the Citi-ESL L/C
facility), and Cash Management Services, and Permissible Overadvances) exceed
100% of NOLV of eligible inventory plus 100% of eligible credit card accounts
receivable plus 100% of eligible pharmacy receivables; provided, that Required
FILO Lender prior consent shall be required to amend (i.e., increase) the %
limitation set forth above.    (g)    Cash dominion will be required through end
of fiscal year 2018, with springing cash dominion thereafter. Amendments/FILO
Lender Voting:    FILO Lender voting to be limited in a manner to be agreed.
Availability Covenant:    ABL Revolver excess availability shall not fall below
the greater of (i) 10% of the difference between the Line Cap (lesser of ABL
Borrowing Base and aggregate revolving commitments and term loans) and the ABL
term loans and (ii) $150 million Periodic Field Exams and Appraisals:    Same as
ABL Revolver. Closing Fee:    2.25% Minimum Liquidity at Close:    TBD based on
Company projections Permissible Overadvances:    As in existing credit
agreement. Call Protection:    Year 1: Greater of (i) Eight Month Make Whole and
(ii) 3%; Year 2: 2%; none thereafter. If the FILO is repaid during the first six
(6) months of the Facility through third party capital outside of
bankruptcy/insolvency, then the call protection reverts to 3%.    In the event
of a bankruptcy or insolvency, call protection (i) shall be limited to the
extent that the addition of the call premium to the obligations would result in
a violation of the Total Coverage Covenant and (ii) shall not be payable until
the payment in full in cash of all other secured obligations (including, without
limitation, Revolver Advances, Term Loans, 2016 Term Loans, FILO Loans, Bank
Products, Cash Management Services, and Permissible Overadvances, and any DIP
financing that refinances or replaces any of the foregoing, but excluding
amounts outstanding under the Citi-ESL L/C facility). Amortization:    None
Mandatory Repayments:    None (except as expressly provided in
Section 2.20(a)(v) of existing credit agreement). Voluntary Repayments:    None
(except as expressly provided in Section 2.20(a)(v) of existing credit
agreement). Deposit / Work Fee:    Legal and any other reasonable out of pocket
expenses (including for review of existing field exams and collateral
appraisals) of the Lenders will be paid by the Company. The Company shall pay
the Lenders an initial due diligence deposit of $125,000 (“the Due Diligence
Deposit”) upon acceptance of this term sheet. Once the Due Diligence Deposit is
utilized, upon request, the Company agrees to reimburse the Lenders for any
additional reasonable and documented out of pocket expenses incurred by the
Lenders. Assignments:    Syndication pre-close and assignments post close
permitted with the consent of the Borrowers, not to be unreasonably withheld
provided that if an EOD then exists, Borrower’s consent shall not be required.
   No FILO assignment shall be permitted except consistent with provisions of
the existing credit agreement (including Agent consent).

 

2



--------------------------------------------------------------------------------

Financial Reporting:    Same as ABL Revolver. Additional Agreements of FILO
Lenders:    Amended credit agreement will contain certain agreements of FILO
Lenders, including (without limitation) agreements regarding consent to use of
cash collateral, anti-priming, adequate protection, relief from automatic stay,
consent to release of liens sales, and other standard bankruptcy intercreditor
provisions. Waiver of FILO Lenders that are Permitted Holders or Significant
Holders regarding certain matters to be determined, including rights (i) to
attend any meeting with the Agent or any Lender or receive any information from
the Agent or any Lender, (ii) to the benefit of any advice provided by counsel
to the Agents or the other Lenders or to challenge the attorney-client privilege
of the communications between the Agents, such other Lenders and such counsel,
or (iii) to make or bring any claim, in its capacity as Lender, against any
Agent with respect to the fiduciary duties of such Agent or Lender and the other
duties and obligations of the Agents hereunder. In addition, FILO Lenders that
are Permitted Holders or Significant Holders shall enter into waivers (including
with regard to Agent and Lender meetings and information, advice/privilege of
Agent and Lender counsel, and claims with regard to duties and obligations of
Agent) comparable to those applicable to Permitted Holder Lenders, with
modifications to be agreed (taking into consideration the nature of the FILO
TL). Conditions Precedent:    Completion of business and legal due diligence,
review of Company’s financial projections, satisfaction with capital structure
at closing, meeting with current management, satisfactory Intercreditor/consent
terms with Citibank (with respect to ESL L/C facility) and any other parties
deemed necessary by FILO Agent (subject to review by the appropriate parties),
delivery of loan documents customary for transactions of this type duly executed
by the loan parties, satisfactory review of existing appraisal and existing
commercial finance exam, receipt of Investment Credit Committee approval and
other conditions as are usual and customary for financings of this type or as
may be stipulated by such Committee as conditions to its approval.

 

3